DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 17-36, filed 5/26/2021, are acknowledged. Claims 1-16 were cancelled. Claims 17-36 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/1/2021, 12/1/2021, 12/1/2021, and 12/1/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure is objected to because it contains an embedded hyperlink (page 6 and 10) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19-24, 26, 27, and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the one or more compounds".  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the examiner interprets that the limitation is “one or more compounds”.
In Claim 19 and 30, at the end of the claim, is ‘the sample’ the same or different than ‘the tissue sample’ as mention previously in the claim. For examination purposes the examiner interprets that it is the same.
Claims 24 and 35 recites the limitation "the histochemistry data".  There is insufficient antecedent basis for this limitation in the claim.  In Claim 17, there is only reference to ‘the histochemical data’.  For examination purposes the examiner interprets that the limitations “the histochemical data”. 
Dependent claims follow the same reasoning.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dill et al. (Anal Bioanal Chem (2010) 398:2969-2978, provided on the IDS on 12/1/2021) in view of Carrion et al. (US 2002/0045160 Al). 
Regarding claims 17 and 28, Dill describes a method for assessing a tissue sample for presence of cancerous cells (abstract and figure 3), the method comprising: 
receiving mass spectral data of a tissue sample (page 2971 "All tissue samples were subjected to DESI-MS imaging analysis"); 
producing a mass spectral image of the tissue sample based on the mass spectral data (page 2973 "series of negative ion mode DESI-MS images of papillary RCC and adjacent normal tissue from sample UH99 l 1-05 of the validation set are shown in Fig. 3."); 
receiving histochemical data of the tissue sample and producing an optical image of the tissue sample from the histochemical data (page 2973 "The optical image of an adjacent tissue section stained with H&E is presented along with the ion images. Pathological examination was performed on the H&E-stained section and the morphological characteristics of the tissue sections were used to diagnose the tissue as cancerous or normal."); and
assessing the image to determine a grade (figure 3 and page 2970 “In a very recent DESI experiment, the GP profiles of human brain gliomas were used to successfully discriminate between different grades of cancer”).
However Dill is silent to overlaying the mass spectral image of the tissue sample with the optical image of the tissue sample to produce an overlaid image; and assessing the overlaid image for presence of cancerous cells.
Dill does describe "ion images can be visually compared to the H&E-stained tissue sections and cancerous and normal tissue can be distinguished on the basis of these DESI-MS ion images." (page 2973) Carrion suggests that a preferred way of comparing images can be by overlaying them to see the differences ([0027] "preferably, the three dimensional structures for the two proteins are determined and compared (e.g., by overlapping the three dimensional structures of the proteins"), suggesting motivation to compare images by overlaying them.
Therefore, it would have been obvious for one skilled in the at the time of the invention to compare the imagines of Dill using by overlaying them as suggested by Carrion because this is a preferred method of comparing two pieces of data.
	
Regarding claim 18, the combination described above describes that assessing comprises determining a distribution of the one or more compounds in the tissue sample based on an analysis of the overlaid image (Dill: page 2973 "DESI-MS image can be constructed from the individual mass spectra, giving a spatial representation of the abundance of ions of a particular m/z value and therefore displaying the distribution of the corresponding molecule within the tissue sample." In combination the overlaid comparison would give additional identifying information).
	Regarding claims 19 and 30, the combination described above describes that the mass spectral data is produced using a desorption electrospray ionization (DESI) technique that comprises directing a liquid phase that does not destroy native tissue morphology from a DESI probe onto the tissue sample to thereby desorb one or more compounds from the sample that are analyzed by a mass spectrometer (Dill: page 2971 "All tissue samples were subjected to DESIMS imaging analysis").
	Regarding claims 20 and 31, the combination described above describes that the liquid phase is a solvent comprising dimethylformamide (DMF), acetonitrile (ACN), or tetrahydrofuran (THF) (Dill: page 2971 "The spray solvent for MS acquisition was acetonitrile:water (50:50)
with a 5 kV spray voltage applied.").
	Regarding claims 21 and 32, the combination described above describes that the liquid phase comprises at least one other component (Dill: page 2971 "The spray solvent for MS
acquisition was acetonitrile:water (50:50) with a 5 kV spray voltage applied.").
	Regarding claims 22 and 33, the combination described above describes that the at least one other component is selected from the group consisting of ethanol (EtOH), water (H20), acetonitrile (ACN), and a combination thereof (Dill: page 2971 "The spray solvent for MS
acquisition was acetonitrile:water (50:50) with a 5 kV spray voltage applied.").
	Regarding claims 23 and 34, the combination described above describes that the liquid phase is selected from the group consisting of: acetonitrile (ACN):ethanol (EtOH); methanol (MeOH):chloroform (CHCl3); and acetonitrile (ACN):chloroform (CHCl3) (Dill: page 2971
"The spray solvent for MS acquisition was acetonitrile:water (50:50) with a 5 kV spray voltage
applied.").
	Regarding claims 24 and 35, the combination described above describes that the histochemistry data is produced by H&E staining (Dill: page 2973 "The optical image of an
adjacent tissue section stained with H&E is presented along with the ion images. Pathological
examination was performed on the H&E-stained section and the morphological characteristics of
the tissue sections were used to diagnose the tissue as cancerous or normal.").
	Regarding claims 25 and 36, the combination described above describes that the one or more compounds comprises one or more lipids (Dill: page 2972 "Tissue sections from 20
different renal cancer patients were analyzed using DESI-MS imaging in the negative ion mode
in order to examine the spatial distribution of particular lipids in the different tissue sections.").
	Regarding claim 26, the combination described above describes grading the cancerous cells based on the distribution of the one or more compounds in the tissue sample (figure 3 and page 2970 “In a very recent DESI experiment, the GP profiles of human brain gliomas were used to successfully discriminate between different grades of cancer”). 
	Regarding claim 27, the combination described above describes that the cancerous cells are indicative of brain or bladder cancer (Dill: page 2970 “This research was extended to bladder cancer (canine)… GP profiles of human brain gliomas were used to successfully discriminate between different grades of cancer”).
	Regarding claim 29, the combination described above describes that the mass spectral data is produced using a desorption electrospray ionization (DESI) technique operated in imaging mode (Dill: page 2971 "All tissue samples were subjected to DESIMS
imaging analysis").
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,047,869. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims provide narrower subject matter than that application claims (MPEP 2131.02). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797